Title: From Alexander Hamilton to Sharp Delany, 2 December 1790
From: Hamilton, Alexander
To: Delany, Sharp


Treasury DepartmentDec. 2. 1790
Sir,
I have received this morning your letter in answer to mine of the 19th. ultimo from which I find that Messrs. Willing Morris & Swanwick’s bond given for duties on goods imported from Rhode Island on the 1st. of June, falls due this day.
The Legislature having declared that the Section of the act to regulate the Collection of duties, which subjected foreign goods from N. Carolina & Rhode Island to impost “did by virtue of the adoption of the constitution cease to operate” in respect to N. Carolina, the operation of that act must also have ceased in respect to Rhode Island on the 29th. of May, when the constitution was adopted by the Convention of that State. It is therefore my opinion that any bond given for duties on goods entered into your district after the 29th. of May is considered null. It is however necessary that satisfactory proof be adduced to you that such goods were imported into the State of Rhode Island prior to that day.
I am, Sir, Your obedt. servant
Alexander Hamilton
Sharp Delany Esq.Collector.
